Name: Commission Regulation (EC) No 359/2003 of 27 February 2003 amending Regulation (EC) No 2771/1999 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards intervention on the market in butter and cream
 Type: Regulation
 Subject Matter: trade policy;  distributive trades;  prices;  processed agricultural produce
 Date Published: nan

 Avis juridique important|32003R0359Commission Regulation (EC) No 359/2003 of 27 February 2003 amending Regulation (EC) No 2771/1999 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards intervention on the market in butter and cream Official Journal L 053 , 28/02/2003 P. 0017 - 0017Commission Regulation (EC) No 359/2003of 27 February 2003amending Regulation (EC) No 2771/1999 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards intervention on the market in butter and creamTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Commission Regulation (EC) No 509/2002(2), and in particular Article 10 thereof,Whereas:(1) The third subparagraph of Article 6(3) of Regulation (EC) No 1255/1999 provides that private storage aid for butter may be increased in cases where, at the time of removal from storage, an adverse change unforeseeable at the time of entry into storage has occurred on the market.(2) To implement that provision, Article 38 of Commission Regulation (EC) No 2771/1999(3), as last amended by Regulation (EC) No 1614/2001(4), provides that, subject to certain conditions, the aid is to be increased or reduced if the maximum buying-in price fixed by invitation to tender expressed in euro or, for the countries not participating in the single currency, in national currency is not the same on the last day of the contract period as on the first.(3) Since reductions in the intervention price have already been fixed until 2007 by Article 4 of Regulation (EC) No 1255/1999, reductions in the maximum buying-in price and the market price are foreseeable.(4) Without prejudice to the Commission's power, under the procedure referred to in Article 42 of Regulation (EC) No 1255/1999, to increase the private storage aid for butter when the conditions laid down in the third subparagraph of Article 6(3) are met, paragraphs 2 and 3 of Article 38 of Regulation (EC) No 2771/1999 should be deleted.(5) Regulation (EC) No 2771/1999 should be amended accordingly.(6) The Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1Article 38(2) and (3) of Regulation (EC) No 2771/1999 are hereby deleted.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 February 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 79, 22.3.2002, p. 15.(3) OJ L 333, 24.12.1999, p. 11.(4) OJ L 214, 8.8.2001, p. 20.